DETAILED ACTION
This is the first office action on the merits with reference to the above identified patent application filed on 19 September 2019.  Claims 1 – 20 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 – 9, 13 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 6, this claim recites the limitation "the nozzle ring" in Line 3.  There is insufficient antecedent basis for this limitation in the claim because there are two nozzle rings.  For the purpose of prior art analysis, the phrase --the nozzle rings-- will be assumed instead.
In Re Claim 13, this claim recites the limitation "the induction motor" in Line 1.  There is insufficient antecedent basis for this limitation in the claim because there are two nozzle rings.  For the purpose of prior art analysis, the phrase --an induction motor-- will be assumed instead.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagata (US Patent 4,487,553 A).

In Re Claim 13, Nagata discloses a nozzle ring (17) for an induction motor of a chiller assembly (the recitation “for an induction motor if a chiller assembly” is an intended use recitation that does not distinguish over the prior art; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim), the nozzle ring (17) comprising: 
a ring-shaped member (17, 18; the ring shape is depicted in Figure 2) defining a central axis; a plurality of inlet passages (23) configured to receive a supply of cooling fluid (the type of fluid used does not structurally distinguish over the prior art); and a plurality of outlet passages (21) fluidly coupled to the plurality of inlet passages (23) and configured to expel the supply of cooling fluid (the type of fluid used does not structurally distinguish over the prior art), the plurality of outlet passages (21) angled relative to the central axis (best seen in Figure 4)(Column 3, Lines 14 – 49; Figures 2 – 5).

In Re Claim 14, Nagata further discloses that the plurality of outlet passages (21) are distributed in a radial pattern (as depicted in Figure 4, partially shown in Figure 3) about an outer diameter portion (of 18) of the ring-shaped member (17, 18)(Column 3, Lines 16 – 18).

In Re Claim 15, Nagata further discloses that a diameter of each of the plurality of inlet passages (23) is larger than a diameter of each of the plurality of outlet passages (21) at least at the opening end to the left of passage (23) as best seen in Figure 4 (Column 3, Lines 30 – 33).


Claims 16 – 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heiden (PG Pub US 20150276282 A1).

In Re Claim 16, Heiden discloses a cooling system (200; paragraph [0038]) for a motor (170) to power a compressor (110) in a vapor compression system (100), the cooling system (200) comprising: 
a housing (220; Figure 3) comprising: a cavity configured to enclose a motor (222, 224; Figure 6)(paragraph [0040]); 
and a cooling fluid supply passage (256, 258; paragraphs [0042],[0043]; Figure 8) terminating in a first cooling fluid outlet (where 258 connects to 274; paragraph [0045] states that 274 is in fluid communication with 258) and a second cooling fluid outlet (where 258 connects to 374; paragraph [0049] states that 374 is in fluid communication with 258) (the other option for a cooling fluid supply passage is the “similar cross channel (not shown) extends across housing 220” in paragraph [0043] that distributes refrigerant to the bearings; this passage has a first cooling fluid outlet where it must fluidically connect to 404 and a second cooling fluid outlet where it must fluidically connect to 276); 
a first bearing assembly (240) and a second bearing assembly (238), each bearing assembly comprising a bearing housing with a cooling fluid supply passage (404; paragraph [0051]; Figure 26 wherein cooling fluid supply passage for the first bearing assembly 240 is disclosed)(276; paragraph [0045]; Figure 13 wherein cooling fluid supply passage for the second bearing assembly 238 is disclosed); and a first nozzle ring (390, 248) and a second nozzle ring (290, 246), each nozzle ring comprising a plurality of outlet passages (396; paragraph [0050]; in the first nozzle ring) (296; paragraph [0046]; in the second nozzle ring) configured to expel the supply of cooling fluid (refrigerant) onto the motor (222, 224) as stated in paragraph [0041].

In Re Claim 17, Heiden further discloses that the first cooling fluid outlet (the outlet of the “similar cross channel (not shown) extends across housing 220” in paragraph [0043]) in the housing is fluidly coupled to the cooling fluid supply passage (404) in the first bearing housing and the plurality of outlet passages (396) in the first nozzle ring (since the source of cooling fluid for both cross section channels 258 is the same – 203/256; paragraph [0043]); and wherein the second fluid outlet (the other outlet of the “similar cross channel (not shown) extends across housing 220” in paragraph [0043]) in the housing is fluidly coupled to the cooling fluid supply passage (276) in the second bearing housing and the plurality of outlet passages (296) in the second nozzle ring (since the source of cooling fluid for both cross section channels 258 is the same – 203/256; paragraph [0043]).

In Re Claim 18, Heiden further discloses that the motor comprises a shaft (118) coupled to a rotor (222), the shaft (118) and the rotor (222) configured to rotate within a stator (224) having a cylindrical shape (well known)(paragraph [0040]; Figure 6).

In Re Claim 20, Heiden further discloses that the cooling fluid supply passage (258; Figure 8) of the housing includes a cooling fluid inlet (203, 256; Figures 1, 8) configured to fluidly couple the cooling fluid supply passage (258; Figure 8) to a condenser assembly (120; Figure 1), the condenser assembly (120; Figure 1) configured to supply the cooling fluid to the cooling system (200)(paragraphs [0038],[0041],[0042],[0043]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8, 11, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heiden (PG Pub US 20150276282 A1) in view of Tilton (US Patent 7,397,154 B2).

In Re Claim 1, Heiden discloses a motor (170) for a chiller assembly (Figure 1), the motor comprising: 
a housing (220; Figure 3); a stator (224) having a cylindrical shape (well known) comprising a first end (228), a second end (230), an interior surface (adjacent to rotor 232), and an exterior surface (adjacent to housing 220), the cylindrical shape defining a central axis (shown as a central horizontal line in Figure 6); a rotor (222); a shaft (118) comprising a first end (to the left of Figure 6 adjacent to the second stage side 236) and a second end (to the right of Figure 6 adjacent to the second stage side 234), the rotor (232) and the shaft (118) configured to rotate within the interior surface of the stator (224) about the central axis (paragraphs [0040],[0041]; Figures 4, 6); 
a first bearing assembly (240) located proximate the first end of the shaft (118); a second bearing assembly (238) located proximate the second end of the shaft (118)(paragraph [0041]; Figure 6); 
and a first nozzle ring (390, 248) coupled to the first bearing assembly (240)(paragraph [0048]; Figures 22 – 27), 
and a second nozzle ring (290, 246) coupled to the second bearing assembly (238)(paragraph [0044]; Figures 14 – 16).
Although Heiden discloses a small possibility that refrigerant is present in the gap between the rotor and the stator, the nozzle rings of Heiden do not intentionally direct a cooling fluid between the interior surface of the stator and the rotor.  Further, Heiden does not explicitly disclose that the motor is an induction motor.
However, Tilton discloses an induction motor (Figure 11 embodiment only; Column 2, Lines 35 – 36) for a chiller assembly (this is an intended use recitation that does not structurally distinguish over the prior art – MPEP 2114-II), the induction motor comprising: 
a housing (where label 230 points to in Figure 11); a stator (234) having a cylindrical shape (well known) comprising a first end (to the left of the figure), a second end (to the right of the figure), an interior surface (adjacent to rotor 233), and an exterior surface (adjacent to the housing), the cylindrical shape defining a central axis (horizontal centerline of 231); a rotor (233); a shaft (231) comprising a first end (to the left of Figure 11) and a second end (to the right of Figure 11), the rotor (233) and the shaft (231) configured to rotate within the interior surface of the stator about the central axis (Column 6, Lines 54 – 63; Figure 11);
a first / second bearing assembly (232) located proximate the first / second end of the shaft (231)(Column 6, Lines 18 – 19; Figure 9); 
nozzles (258) configured to direct a cooling fluid to a gap (240) between the interior surface of the stator and the rotor (Column 6, Line 62 and Lines 24 – 26; Figure 11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to also configure one or more of the nozzles of the first and second nozzle rings of Heiden such that they are configured to direct a cooling fluid between the interior surface of the stator and the rotor as taught by Tilton for the purpose of increasing the surface area that the coolant can come into contact with, thus enhancing the cooling effect and improving the performance of the motor cooling system (Column 5, Lines 14 – 17 of Tilton).  Furthermore, paragraph [0024] of applicant’s specification states that the cooling fluid can be any orientation to direct cooling fluid flow to a desired component of the motor, therefore the claimed limitation of directing cooling fluid flow between the stator and rotor appears to be a matter of obvious design choice, and it appears applicant’s invention would work equally well regardless of what component of the motor the cooling fluid was directed to.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to select an induction motor as taught by Tilton as the motor of Heiden because it is a matter of choosing from a finite number of identified solutions for a motor type, and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is within the skill level of one having ordinary skill in the art.   This is a rationale that can be used to support a conclusion of obviousness (MPEP 2141, Section III, Rationale E).

In Re Claim 2, Heiden and Tilton discloses all the limitations of Claim 1, and Heiden further discloses that the housing (220) comprises a cooling fluid supply passage (256, 258; paragraphs [0042],[0043]; Figure 8) terminating in a first cooling fluid outlet (where 258 connects to 274; paragraph [0045] states that 274 is in fluid communication with 258) and a second cooling fluid outlet (where 258 connects to 374; paragraph [0049] states that 374 is in fluid communication with 258)(the other option for a cooling fluid supply passage is the “similar cross channel (not shown) extends across housing 220” in paragraph [0043] that distributes refrigerant to the bearings; this passage has a first cooling fluid outlet where it must fluidically connect to 404 and a second cooling fluid outlet where it must fluidically connect to 276).

In Re Claim 3, Heiden and Tilton discloses all the limitations of Claim 2, and Heiden further discloses that the housing (220) further comprises a cooling fluid inlet (203; paragraph [0038]; Figure 1) configured to fluidly couple the cooling fluid supply passage (256, 258) to a condenser assembly (120; paragraph [0038]; Figure 1), the condenser assembly (120) configured to supply the cooling fluid (refrigerant) to the induction motor (paragraphs [0038],[0041],[0042],[0043]).

In Re Claim 4, Heiden and Tilton discloses all the limitations of Claim 2, and Heiden further discloses that the first bearing assembly (240) and the second bearing assembly (238) each comprise a bearing housing with a cooling fluid supply passage (404; paragraph [0051]; Figure 26 wherein cooling fluid supply passage for the first bearing assembly 240 is disclosed)(276; paragraph [0045]; Figure 13 wherein cooling fluid supply passage for the second bearing assembly 238 is disclosed).

In Re Claim 5, Heiden and Tilton discloses all the limitations of Claim 4, and Heiden further discloses that the cooling fluid supply passage (404) of the first bearing housing is fluidly coupled to the first cooling fluid outlet (of the other cross channel similar to 258 in paragraph [0045]) of the housing (220); and wherein the cooling fluid supply passage (276) of the second bearing housing is fluidly coupled to the second cooling fluid outlet (of the other cross section channel similar to 258 in paragraph [0045]) of the housing (paragraphs [0045],[0049],[0051]).

In Re Claim 6, Heiden and Tilton discloses all the limitations of Claim 4, and Heiden further discloses that the first nozzle ring (390, 248) and the second nozzle ring (290, 246) each comprise a plurality of cooling fluid outlet passages (396; paragraph [0050]; in the first nozzle ring) (296; paragraph [0046]; in the second nozzle ring) distributed in a radial pattern about an outer diameter portion of the nozzle rings (Figure 22 shows the pattern in the first nozzle ring; Figure 14 shows the pattern in the second nozzle ring).

In Re Claim 8, Heiden and Tilton discloses all the limitations of Claim 6, and Heiden further discloses that the plurality of cooling fluid outlet passages (396) of the first nozzle ring (390, 248) are fluidly coupled to the cooling fluid supply passage (404) of the first bearing housing (since the source of cooling fluid is the same - 203); and wherein the plurality of cooling fluid outlet passages (296) of the second nozzle ring (290, 246) are fluidly coupled to the cooling fluid supply passage (276) of the second bearing housing (since the source of cooling fluid is the same - 203).

In Re Claim 11, Heiden and Tilton discloses all the limitations of Claim 1, and Heiden further discloses that the cooling fluid is a refrigerant (paragraph [0005]) that is likely at low pressure because a pump is required to provide sufficient pressure (paragraph [0038]), it is discharged by the nozzles at 10 psi (paragraph [0052]) i.e. 69 kPa which is in the claimed range of operating pressure.

In Re Claim 12, Heiden and Tilton discloses all the limitations of Claim 11, and although the specific type of refrigerant is not disclosed, R1233zd is well known (MPEP 2144.03) as a suitable refrigerant.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to select the well known R1233zd as the refrigerant of Heiden / Tilton because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (See MPEP 2144.07 In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)).

In Re Claim 19, Heiden discloses all the limitations of Claim 18, although Heiden discloses a small possibility that refrigerant is present in the gap between the rotor and the stator, the outlet passages of the nozzle rings of Heiden do not intentionally expel the supply of cooling fluid between the interior surface of the stator and the rotor.
However, Tilton discloses an induction motor (Figure 11 embodiment only; Column 2, Lines 35 – 36), wherein nozzles (258) are configured to direct a cooling fluid to a gap (240) between the interior surface of the stator and the rotor (Column 6, Line 62 and Lines 24 – 26; Figure 11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to also configure one or more of the nozzles of the first and second nozzle rings of Heiden such that they are configured to expel the supply of cooling fluid between the interior surface of the stator and the rotor as taught by Tilton for the purpose of increasing the surface area that the coolant can come into contact with, thus enhancing the cooling effect and improving the performance of the motor cooling system (Column 5, Lines 14 – 17 of Tilton).  Furthermore, paragraph [0024] of applicant’s specification states that the cooling fluid can be any orientation to direct cooling fluid flow to a desired component of the motor, therefore the claimed limitation of directing cooling fluid flow between the stator and rotor appears to be a matter of obvious design choice, and it appears applicant’s invention would work equally well regardless of what component of the motor the cooling fluid was directed to.


Claims 7, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Heiden (PG Pub US 20150276282 A1) in view of Tilton (US Patent 7,397,154 B2) and further in view of Matsuda (PG Pub US 20130229072 A1).

In Re Claim 7, Heiden and Tilton discloses all the limitations of Claim 6, but Heiden does not disclose that the passages are angled relative to the central axis.
However, Matsuda discloses a plurality of cooling fluid outlet passages (45b; Figure 4) that are angled relative to the central axis (paragraph [0058] states that 45b is “obliquely formed”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the orientation of the plurality of cooling fluid outlet passages of Heiden / Tilton such that they are angled relative to the central axis as taught by Matsuda because it has been held that rearranging parts of an invention involves only routine skill in the art – MPEP 2144.04 (VI-C).

In Re Claim 9, Heiden and Tilton discloses all the limitations of Claim 6, but Heiden does not disclose that the radial patterns are not identical.
However, Matsuda discloses that the number of nozzles (45b, Figure 3) in the second nozzle ring (45 to the right of Figure 3) are larger than the number of nozzles (45b, Figure 3) in the first nozzle ring (45 to the left of Figure 3) as stated in paragraph [0060].  The radial pattern of the first nozzle ring therefore must be different than the radial pattern of the second nozzle ring.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the radial patterns of the nozzle rings of Heiden / Tilton such that there are more nozzles in the second nozzle ring than there are in the first nozzle ring as taught by Matsuda for the purpose of cooling the coil more efficiently (paragraph [0060] of Matsuda).

In Re Claim 10, Heiden and Tilton discloses all the limitations of Claim 1, but Heiden does not disclose that the nozzle rings are located inboard of the stator.
However, Figure 3 of Matsuda depicts that the nozzle rings (45) are located inboard of the stator (21).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the location of the nozzle rings of Heiden / Tilton such that they are located inboard of the stator as taught by Matsuda because it has been held that rearranging parts of an invention involves only routine skill in the art – MPEP 2144.04 (VI-C).


Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure.  Kimberlin (US Patent 6,884,043 B2) discloses a can (112; Figure 10) which protects the rotor (42)(Column 8, Lines 39 – 43).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746           


/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        13 July 2022